CCA 38296. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, we note that Appellant raises issues not previously considered by the Court of Criminal Appeals. Accordingly, it is ordered that said petition is hereby granted on the following issues:
I. WHETHER THE MILITARY JUDGE ERRED IN FINDING PERSONAL JURISDICTION OVER APPELLANT.
*176II. WHETHER APPELLANT’S FIFTH AMENDMENT DUE PROCESS RIGHTS WERE VIOLATED.
The decision of the United States Air Force Court of Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Air Force for remand to the Court of Criminal Appeals for a new review and consideration of the aforementioned issues under Article 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c) (2012).